Citation Nr: 1103616	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hemorrhoid disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the RO.  During 
the course of his appeal, the Veteran was afforded a Travel Board 
hearing before the undersigned Acting Veterans Law Judge in 
February 2010.  A transcript of this hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran asserts that he currently suffers from a hemorrhoid 
disorder that is related to service.  Specifically, he contends 
that he strained himself while performing various daily functions 
while in service, to include lifting heavy items such as heavy 
ammunition, and developed hemorrhoids as a result.  
Significantly, his service treatment records only include an 
October 1974 enlistment report of medical examination and an 
October 1974 enlistment report of medical history, which are 
negative for findings of hemorrhoids.  A July 2005 VA general 
examination report reflects complaints of intermittent hemorrhoid 
disorder that has been present for a number of years, not related 
to any particular activity.  Gastrointestinal examination, 
limited to the rectum, revealed observations that the Veteran did 
not have any external hemorrhoids visible, although the examiner 
noted tenderness of the anal sphincter and some thickening of the 
tissue at the anus.  The examiner also indicated no palpable 
internal hemorrhoids, and no stools were obtained for 
observation.  Various VA treatment records, dated from May 2006 
to January 2008, show a history of external hemorrhoids, and 
diagnosis of and treatment for furuncle on the "butt," and 
hemorrhoids.  Finally, the Veteran testified in his February 2010 
Travel Board hearing that he was treated for his hemorrhoid 
disorder in service, and has experienced a hemorrhoid disorder 
since his service.  

Given the Veteran's competent and credible assertion, not 
rebutted by the record, that he has experienced a hemorrhoid 
disorder since his service, along with treatment records 
confirming that he currently suffers from a hemorrhoid disorder, 
the Board finds that a VA examination is warranted to address the 
nature and etiology of his claimed hemorrhoid disorder, once 
action has been taken to ensure that all relevant and existing 
evidence has been added to the claims file.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA records.  The claims file currently 
includes treatment records from the Little Rock, Arkansas VA 
Medical Center (VAMC), dated through January 2008.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, the RO must obtain all outstanding medical 
records from the Little Rock VAMC, dated from January 2008 to the 
present.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain from the Little 
Rock VAMC all outstanding medical records 
from January 2008 to the present.  The RO/AMC 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  Thereafter, the RO should schedule the 
Veteran for a VA examination, with an 
appropriate examiner, to determine the nature 
and likely etiology of the claimed hemorrhoid 
disorder.  In conjunction with the 
examination, the examiner must review the 
entire claims file, including a complete copy 
of this remand.  

Based upon the claims file review, the 
Veteran's subjective reports, and the 
examination findings, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any current 
hemorrhoid disorder is due an event of his 
active service.  The examiner should set 
forth in the examination report all 
examination findings and the complete 
rationale for any conclusions reached.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for service connection.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate opportunity 
to respond before the case is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


